                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                        )
                                                  )
                       Plaintiff,                 )
                                                  )
 v.                                               )                  No. 3:18-CR-25-KAC-HBG
                                                  )
 RICKY DAVIS, and                                 )
 SCOTT ELLIOT WARDLEY,                            )
                                                  )
                       Defendants.                )

                                MEMORANDUM AND ORDER

                The parties came before the undersigned on February 26, 2021, for a motion

 hearing and status conference on the schedule in this case. Assistant United States Attorney

 Tracy L. Stone appeared on behalf of the Government. Attorney Christopher Rodgers appeared

 with Defendant Ricky Davis, who was also present. Attorney Stephen G. McGrath appeared

 telephonically on behalf of Defendant Wardley, who was excused from this hearing.

                The Court first addressed the Motion for Court to Replace Counsel of Record and

 Appoint New Counsel [Doc. 87], filed on February 12, 2021, by Attorney Rodgers. The Court

 substituted and appointed Mr. Rodgers as counsel of record for Defendant Davis on October 1,

 2020 [Doc. 76]. In the motion, Mr. Rodgers states that counsel and Defendant Davis disagree on

 all matters of fact and procedure in this case, which has rendered communication nearly

 impossible.   The motion states that Defendant Davis does not trust counsel or his private

 investigator and has stated that he believes they are working with the prosecution to convict him.

 The motion relates that the Defendant wants new counsel and wanted counsel to file the instant

 motion.

                At the hearing, Mr. Rodgers stated that Defendant Davis has lost all trust in him.

 Mr. Rodgers stated that he believes the attorney-client relationship to be irreparably broken. The

Case 3:18-cr-00025-KAC-HBG Document 91 Filed 03/01/21 Page 1 of 5 PageID #: 480
 Court question Defendant Davis, who was sworn and who agreed that he wanted the Court to

 substitute counsel. AUSA Stone stated that the Government does not oppose the motion. Based

 upon the representations of the Defendant and Mr. Rodgers, the Court finds that a breakdown has

 occurred in the trust and communication necessary to the attorney-client relationship. The Court

 also finds this loss of trust and communication compromises Mr. Rodgers’s ability to present an

 adequate defense and to render effective assistance of counsel. The Court concludes that the

 breakdown of the attorney-client relationship is irreparable. Accordingly, the Court finds that

 good cause exists to substitute new counsel under the unique circumstances of this case.

               Based upon good cause shown, the Motion for Court to Replace Counsel of

 Record and Appoint New Counsel [Doc. 87] is GRANTED, and Mr. Rodgers is relieved as

 counsel of record for the Defendant. See Wilson v. Mintzes, 761 F.2d 275, 280 (6th Cir. 1985).

 The Court directed Mr. Rodgers to provide the discovery and the information from the

 Defendant’s file to new counsel soon as possible.       The Court recognizes the need for the

 Defendant to be represented continuously by counsel. Attorney Jamie Poston Hughes was

 present and agreed to accept representation of the Defendant. The Court SUBSTITUTES and

 APPOINTS Ms. Hughes under the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A, as counsel

 of record for Defendant Ricky Davis. The Court encourages Defendant Davis to make every

 effort to work with Ms. Hughes through the remainder of this case.

               Following the substitution of new counsel for Defendant Davis, the Court turned

 to the schedule in this case. This case was last set for trial on December 8, 2020 [see Doc. 60].

 A Superseding Indictment was filed on June 16, 2020, adding Defendant Wardley [Doc. 58]. On

 October 23, 2020, Defendant Wardley moved to continue the December 8 trial date and schedule

 in this case, arguing that counsel needs additional time to prepare for trial and to evaluate the

 need for pretrial motions [Doc. 78]. The motion states that the Government does not oppose the
                                                 2

Case 3:18-cr-00025-KAC-HBG Document 91 Filed 03/01/21 Page 2 of 5 PageID #: 481
 request. United States District Judge Waverly D. Crenshaw held a status conference with the

 parties on October 30, 2020, and granted the motion to continue [Doc. 81]. 1 Judge Crenshaw set

 a status conference for December 18, 2020, to set the new trial date and schedule. However, this

 status conference was canceled, and the case was reassigned to United States District Judge

 Katherine A. Crytzer on December 30, 2020 [Doc. 86].

                At the February 26, 2021 hearing the parties agreed on a new trial date of June 29,

 2021. The Court finds that a continuance is necessary in this case and that the ends of justice

 served by granting a continuance outweigh the interest of the Defendants and the public in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). First, the Court finds that a continuance of the

 December 8 trial date was warranted to permit counsel for Defendant Wardley time to review

 discovery and determine whether he would file pretrial motions on behalf of his client. The

 Court also finds that Mr. Rodgers, then new counsel for Defendant Davis, took over the litigation

 of a motion to dismiss the Indictment filed by prior counsel. The Court held an evidentiary

 hearing on the motion to dismiss on November 18, 2020, and filed a Report and

 Recommendation on the motion to dismiss on December 17, 2020 [Doc. 85]. Thus, the Court

 finds that the time between the filing of the motion to continue on October 23, 2020, and the

 former trial date of December 8 is excludable due to the need for trial preparation by counsel for

 Defendant Wardley and litigation of Defendant Davis’s motion. 18 U.S.C. § 3161(h)(1)(D), -

 (1)(H), & -(7)(B)(iv).


                Additionally, the Court observes that during much of the time between Judge

 Crenshaw’s October 30, 2020 status conference and the instant February 26 motion hearing, jury

 1
   Whether Defendant Davis objected or concurred in the motion to continue is not noted in the
 minutes, nor in Judge Crenshaw’s Order [see Docs. 80 & 81]. However, the Court observes that
 Defendant Davis received new counsel on October 1, 2020, and was pursuing a motion to
 dismiss the Indictment at the time of the status conference.
                                                   3

Case 3:18-cr-00025-KAC-HBG Document 91 Filed 03/01/21 Page 3 of 5 PageID #: 482
 trials were not held in this district, pursuant to the Standing Orders of this Court. On November

 30, 2020, Chief United States District Judge Travis R. McDonough entered Standing Order 20-

 21, which continues all jury trials between November 30, 2020, and January 15, 2021. This

 Order states that due to the “reduced ability to obtain an adequate spectrum of jurors and the

 risks posed to the jurors and the public due to the increased prevalence of COVID-19 in all

 divisions, the Court specifically finds that the ends of justice served by ordering the continuances

 outweigh the best interests of the public and any defendant’s right to a speedy trial.” E.D.TN

 SO-20-21. The Court finds the time between November 30, 2020, and January 15, 2021, to be

 excluded under the Speedy Trial Act. E.D.TN SO-20-21. On January 4, 2021, Chief Judge

 McDonough extended the deferral of jury trials through February 28, 2021, also finding that all

 time through that date is excludable under the Speedy Trial Act. E.D.TN SO-21-01.


                Here, the Court finds that a continuance beyond February 28, 2021, is necessary

 to permit new counsel for Defendant Davis to prepare for trial. Ms. Hughes was substituted, ath

 the request of Defendant Davis, on February 26, 2021. The Court finds that Ms. Hughes needs

 time to familiarize herself with the discovery, to meet with Defendant Davis, to investigate the

 facts of the case, and to prepare for trial. The Court concludes that without a continuance, new

 defense counsel would not have the reasonable time necessary to prepare for trial, even

 proceeding with due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).


                The trial of this case is reset to June 29, 2021. The Court finds that all the time

 between the filing of Defendant Wardley’s motion to continue on October 23, 2020, and the new

 trial date of June 29, 2021, is fully excludable time under the Speedy Trial Act for the reasons set

 forth herein. See 18 U.S.C. § 3161(h)(1)(D), -(1)(H), & -(7)(A)-(B); E.D.TN SO-20-21; E.D.TN

 SO-21-01. The Court also sets a new schedule in this case, which is stated in detail below.

                                                  4

Case 3:18-cr-00025-KAC-HBG Document 91 Filed 03/01/21 Page 4 of 5 PageID #: 483
     Accordingly, it is ORDERED as follows:

         (1) The Motion for Court to Replace Counsel of Record and Appoint
             New Counsel [Doc. 87], filed by counsel at the request of
             Defendant Davis, is GRANTED;

         (2) Attorney Christopher Rodgers is RELIEVED of his representation
             of Defendant Davis and is DIRECTED to provide the discovery
             and the information from Defendant’s file to new counsel as soon
             as possible;

         (3) Attorney Jamie Poston Hughes is SUBSTITUTED and
             APPOINTED as Defendant Davis’s counsel of record under the
             CJA;

         (4) The trial of this matter is reset to commence on
             June 29, 2021, at 9:00 a.m., before the Honorable Katherine A.
             Crytzer, United States District Judge;

         (5) All time between the filing of Defendant Wardley’s motion on
             October 23, 2020, and the new trial date of June 29, 2021, is fully
             excludable time under the Speedy Trial Act for the reasons set
             forth herein;

         (6) The new deadline for filing a plea agreement in the record and
             providing reciprocal discovery is May 28, 2021;

         (7) The parties are to appear before the undersigned for a final pretrial
             conference on June 11, 2021, at 11:00 a.m.;

         (8) The deadline for filing motions in limine is June 14, 2021; and

         (9) Requests for special jury instructions with appropriate citations to
              authority pursuant to Local Rule 7.4. shall be filed on or before
              June 18, 2021.
              IT IS SO ORDERED.


                                            ENTER:


                                            United States Magistrate Judge




                                               5

Case 3:18-cr-00025-KAC-HBG Document 91 Filed 03/01/21 Page 5 of 5 PageID #: 484
